IN THE UNITED SATES DISTRICT COURT FOR THE NORTHEN
DISTRICT OF OHIO EASTERN DIVISION

TERESA EDINGTON, CASE NO. 4: 18-CV-1736

Plaintiff,
JUDGE DONALD C. NUGENT
V.

NANCY A. BERRYHILL, Magistrate Judge Jonathan D.

New Ne Nee Noe Ne re ee” Nn eee” Nee” ee”

Acting Commissioner of Greenberg
Social Security,
Defendant. MEMORANDUM OPINION

 

This matter comes before the Court upon the Report and Recommendation of Magistrate
Judge Jonathan D. Greenberg (ECF #17). In September 2015, Plaintiff, Teresa Edington, filed an
application for POD and DIB, alleging a disability onset date of January 1, 2011. (ECF #17 p. 1).
Edington claimed she was disabled due to a panic disorder with agoraphobia, post-traumatic
stress disorder, major depressive disorder, fibromyalgia, cervical spine disease with
radiculopathy, cervial spondylosis with myelopathy, lumbar radiculopathy, and degeneration of
intervertebral discs. (Id. p. 2). The applications were denied and Edington requested a hearing
before an ALJ. (/d.). On December 28, 2017, the ALJ found Edington was not disabled and his
decision became final on May 21, 2018 when the Appeals Council declined further review. (Jd.
p. 2).

On July 26, 2018, Edington filed her Complaint to challenge the Commissioner’s final

decision. (ECF #1). A Magistrate Judge’s review is limited to determining whether the
Commissioner’s decision is supported by substantial evidence and was made pursuant to proper
legal standards. (ECF #17 p. 33) (citing Ealy v. Comm ’r of Soc. Sec., 954 F.3d 504, 512 (6th Cir.
2010); White v. Comm’r of Soc. Sec., 572 F.3d 272, 281 (6th Cir. 2009)). Following this
standard, on June 6, 2019, Magistrate Judge Jonathan D. Greenberg found Edington was not
disabled and filed a Report and Recommendation, recommending that this Court affirm the
Commissioner’s final decision and deny Edington’s application. (ECF #17 p. 55). Objections to
the Report and Recommendation were to be filed within 14 days of service. No objections were
filed.

Standard of Review for a Magistrate Judge’s Report and Recommendation

The applicable standard of review of a Magistrate Judge’s Report and Recommendation
depends upon whether objections were made to that report. When objections are made, the
district court reviews the case de novo. FED. R. CIv. P. 72(b) states:

The district judge must determine de novo any part of the magistrate
judge’s disposition that has been properly objected to. The district judge
may accept, reject, or modify the recommended disposition; receive
further evidence; or return the matter to the magistrate judge with
instructions.

The rest of Rule 72(b) addresses only the review of reports to which objections have been
made; it does not indicate the appropriate standard of review for those reports to which
objections have been properly made. However, the Advisory Committee on Civil Rules stated
that “when no timely objection is filed, the court need only satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation.” FED. R. CIv. P. 72

advisory committee’s notes (citation omitted).
Conclusion
This Court has carefully and thoroughly reviewed the Report and Recommendation and
agrees with the findings set forth therein. The Report and Recommendation of Magistrate Judge
Jonathan D. Greenberg is ADOPTED. The decision of the Commissioner denying Plaintiff's

application for POD and DIB is AFFIRMED.

IT IS SO ORDERED.

     
  

WIAA | Y YUVA iy |
DONALD C. NUGE i
